Citation Nr: 1501722	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  09-23 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Evaluation of sinusitis, currently rated as 10 percent disabling.

2.  Entitlement to service connection for asthma, including as secondary to service-connected sinusitis.

3.  Entitlement to service connection for a deviated septum, including as secondary to service-connected sinusitis.

4.  Entitlement to service connection for nasal polyps, including as secondary to service-connected sinusitis.

5.  Entitlement to service connection for right eye polyps, including as secondary to service-connected sinusitis.

6.  Entitlement to service connection for depression, including as secondary to service-connected disease or injury.

7.  Entitlement to service connection for a right eardrum rupture.

8.  Whether new and material evidence has been received to reopen the claim of service connection for headaches.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to September 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that the RO considered the Veteran's claims for entitlement to service connection a deviated septum and nasal polyps as one issue.  The Board has recharacterized the issues on appeal so as to address each disorder separately.

The Virtual VA claims file has been reviewed.  Documents contained therein, other than VA medical records considered in the September 2014 supplemental statement of the case, are duplicative of those in the paper claims file.  Documents in the Veterans Benefits Management System are duplicative of those in the paper claims file and Virtual VA.

The issues of entitlement to service connection for asthma, a deviated septum, and depression are addressed in the REMAND portion of the decision below and these issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Sinusitis has been manifested by sinus pain and tenderness, without incapacitating episodes or non-incapacitating episodes characterized by headaches and purulent discharge or crusting.

2.  In an unappealed July 1997 rating decision, the RO denied service connection for headaches.

3.  The evidence received since the July 1997 rating decision as to the issue of service connection for headaches is cumulative in nature and repetitive of facts that were previously considered.

4.  Nasal polyps were not manifest in service and are not attributable to service.

5.  Nasal polyps are unrelated (causation or aggravation) to a service-connected disease or injury

6.  Right eye polyps were not manifest in service and are not attributable to service.

7.  Right eye polyps are unrelated (causation or aggravation) to a service-connected disease or injury.  

8.  A right eardrum rupture was not manifest in service and is not attributable to service.

9.  A right eardrum rupture is unrelated (causation or aggravation) to a service-connected disease or injury.



CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for sinusitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6513 (2014).

2.  The July 1997 rating decision denying service connection for headache is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

3.  New and material evidence has not been received to reopen the claim of service connection for headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  Nasal polyps were not incurred in or aggravated by active service, and are not proximately due to or a result of or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

5.  Right eye polyps were not incurred in or aggravated by active service, and are not proximately due to or a result of or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

6.  A right eardrum rupture was not incurred in or aggravated by active service, and is not proximately due to or a result of or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In addition, in Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the agency of original jurisdiction (AOJ) issued a notice letter dated in September 2007 to the Veteran.  This letter explained the appropriate definition of new and material evidence, as well as the evidence necessary to substantiate the claims for service connection and an increased rating.  The letter also informed her of her and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of her claims.  The Veteran was afforded VA examinations have been obtained, responsive to the claims for service connection of a deviated septum and nasal polyps.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following examination of the Veteran, solicitation of history, and a thorough review of the claims file.  

The Veteran was also afforded a VA examination responsive to the claim for an increased rating.  The examination report contains all the findings needed to rate the Veteran's service-connected sinusitis, including history and clinical evaluation.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issue on appeal.  

No examination or nexus opinion is required regarding the claims for service connection of nasal polyps, right eye polyps, and a right eardrum rupture, as the weight of the evidence demonstrates no related injury, disease, or event during service; therefore, no examination or nexus opinion is required, and any opinion would be speculative, as there is no injury, disease, or event during honorable service to which such a currently diagnosed disorder could be related.  For these reasons, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is not required with respect to these claims for service connection.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  

As will be discussed below, the Veteran has not presented new and material evidence to reopen the claim for service connection of headaches, and thus, no opinion is necessary.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the sinusitis has not materially changed and a uniform evaluation is warranted.  

The Veteran's sinusitis is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.97, DC 6513, applicable to chronic maxillary sinusitis.  Under the General Rating Formula for Sinusitis, a 10 percent rating is warranted for 1 or 2 incapacitating episodes of sinusitis per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 to 6 non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating requires 3 or more incapacitating episodes of sinusitis per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or more than 6 non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or for near-constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

After a review of the evidence, the Board finds that the Veteran's sinusitis most closely approximates the criteria for the currently assigned 10 percent disability rating under DC 6513, and that a higher rating is not warranted.  There was no evidence of any incapacitating episodes.  In addition, there was no evidence of non-incapacitating episodes characterized by headaches and purulent discharge or crusting.  Significantly, the Veteran's main complaints were of pain and tenderness of the affected sinus; treatment records also show complaints of recurrent congestion.   The Board acknowledges that the Veteran reported experiencing headaches with her sinus episodes, including at her October 2007 VA examination, but neither her treatment records nor the May 2012 VA examination report indicates treatment for or complaints of purulent discharge or crusting.  The May 2012 VA examination report stated that the Veteran reported 6 episodes of non-incapacitating episodes, but that there was no evidence of purulent discharge or crusting.  The Board finds the normal sinus findings throughout the appeal period to be of greater probative weight than the Veteran's general statement. 

The weight of the evidence thus reflects that there was no rhinitis with significant obstruction or polyps warranting a higher or separate rating under Diagnostic Code 6522.  CT scan reports associated with the Veteran's VA treatment records show thickening of the maxillary sinus and enlarged turbinates, but such reports and VA treatment notes did not show polyps or nasal obstruction; the October 2008 septoplasty showed congested mucosa and enlarged turbinates.  The May 2012 VA examination also did not show polyps or nasal obstruction.

For the foregoing reasons, the symptoms of the Veteran's sinusitis most nearly approximate the criteria for a 10 percent rating.  The benefit-of-the-doubt doctrine is therefore not for application and the claim for an increased rating for sinusitis must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's sinusitis are fully contemplated by the applicable rating criteria.  As shown above, the rating criteria include symptoms, which were addressed in the VA examination reports and which provided the basis for the disability rating assigned for the period on appeal.  In any event, the evidence does not reflect that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of extraschedular ratings for the Veteran's sinusitis is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with sinusitis, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

In a July 1997 rating decision, the RO denied service connection for headaches.  The Veteran did not file a substantive appeal as to this rating decision.  Therefore, the July 1997 denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The July 1997 rating decision denied the Veteran's claim on the basis that, although the Veteran was treated in service for headaches, there was no evidence of a current disability demonstrated by evidence following service.  The rating decision pointed out that the service treatment records associated her headaches with sinus congestion or viral syndromes, and that no permanent or chronic condition existed during or after service.

Evidence submitted since the aforementioned rating decision includes additional medical records, VA examination reports, and statements submitted by the Veteran in support of her claim.  An October 2007 VA examination report shows that the Veteran complained of headaches associated with her episodes of sinusitis.  An April 2007 VA consultation note indicates that the Veteran had sinus pressure of the right maxilla, with right retro-orbital pain radiating in the right parietal region. 

The evidence submitted subsequent to the July 1997 rating decision as to the issue of service connection for headaches is not new and material.  The Veteran has submitted additional VA treatment records, which do not indicate any treatment or diagnoses related to her headaches.  These records show complaints of headaches associated with her sinusitis, and not a separate headache disorder related to her service.  This is cumulative of the prior claim; the prior rating decision considered evidence of such symptomatology, but there was no evidence of a headache disorder which could be causally or etiologically related to her service.  The new evidence does not provide any evidence of a headache disorder related to a disease or injury in service.

In sum, the evidence submitted as to the Veteran's headaches is cumulative rather than new and material.  Although the threshold for reopening a claim is low, the evidence presented in this case does not serve to reopen this claim.   

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

The Veteran claims that she has nasal polyps, right eye polyps, and a right ear drum rupture due to her active service, including her service-connected sinusitis.  Nonetheless, the Veteran's claims must be denied because there is no evidence of nasal polyps, right eye polyps, or a right eardrum rupture which were caused or aggravated by a disease or injury during active service. 

The Board also finds that the weight of the evidence reflects that none of the Veteran's service-connected disabilities caused or aggravated any nasal polyps, right eye polyps, or a right eardrum rupture.  The Board observes that neither the Veteran's treating providers nor the VA examiners found a relationship between the claimed nasal polyps, right eye polyps, or a right eardrum rupture, and her service, including her service-connected sinusitis.  

To the contrary, no such diagnoses were rendered in or since service.  Specifically, no treatment for or diagnoses of nasal polyps, right eye polyps, or a right eardrum rupture were shown in service.  The Board acknowledges that the Veteran reported a history of ear, nose or throat trouble at separation, but points out that the contemporaneous medical examination showed that the Veteran's ears, eyes, and nose were normal; her complaints were noted as being related to her sinusitis, for which she is now service-connected.  Regarding her eyes, the Veteran did not report a history of pertinent pathology during service or at separation.  

The Board finds that the weight of the evidence reflects that the Veteran does not have nasal polyps, right eye polyps, or a right eardrum rupture.  The May 2012 VA examination report, as well as the Veteran's treatment records, were negative for nasal polyps.  Likewise, although VA treatment records show treatment for right eye and ear pain related to her service-connected sinusitis, no disability related to these symptoms was found on examination; a June 2007 eye consultation was normal and April to June 2006 VA treatment records associate her right ear pain with dental work.  In the absence of disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

To the extent that there are lay statements asserting that the Veteran has nasal polyps, right eye polyps, or a right eardrum rupture related to an in-service injury or illness, the Board finds that the probative value of the general lay assertions are outweighed by the medical evidence of record which does not show any complaints, treatment, or diagnoses of nasal polyps, right eye polyps, or a right eardrum rupture.   See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").   

Furthermore, it is important to note that there is simply no indication of any related problems during or since service.   The remote assertions of the Veteran are inconsistent with the clinical evidence of record, which does not demonstrate that the Veteran had any manifestations or diagnoses of nasal polyps, right eye polyps, or a right eardrum rupture; thus no nasal polyps, right eye polyps, or right eardrum rupture are proximately due to or the result of the Veteran's service-connected sinusitis.  

As the preponderance of the evidence establishes that the Veteran does not have nasal polyps, right eye polyps, or a right eardrum rupture, the current disability element of the claims is not met in this case.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

Entitlement to a disability evaluation in excess of 10 percent for sinusitis is denied.

The application to reopen the claim for service connection of headaches is denied.

Entitlement to service connection for nasal polyps is denied.

Entitlement to service connection for right eye polyps is denied.

Entitlement to service connection for a right eardrum rupture is denied.


REMAND

In this case, the Veteran has not been provided with VA examinations related to her claims for service connection of a deviated septum and depression.  In this regard, the Board observes that the Veteran asserted that her depression is due to or the result of her service-connected disabilities.  The Board acknowledges that the Veteran was scheduled for a VA mental disorders examination, but that the examination was cancelled; there is a notation indicating a failure to respond, but it is unclear who failed to respond, as no notice to the Veteran of the VA examination is associated with the claims file. 

Likewise, the Veteran asserted that her deviated septum is the result of treatment for her service-connected sinusitis.  In this regard, the Board observes that the Veteran underwent a septoplasty in October 2008 in an effort to relieve her service-connected sinusitis.  After this surgery, she was diagnosed with a deviated septum; however, it is unclear whether the deviated septum resulted from her service-connected sinusitis and/or the septoplasty, or whether the deviated septum existed prior to the surgery, but was previously undiagnosed, as the Veteran alleged in her June 2009 substantive appeal.  The Board notes that the May 2012 VA examination found that the Veteran did not have a deviated septum due to trauma, but otherwise failed to address the etiology of the Veteran's deviated septum.

Additionally, the Board observes that the Veteran underwent a VA examination related to her claim for service connection of her asthma in December 2012.  However, the VA examiner did not provide a clear opinion as to whether her current asthma was caused or aggravated by her service, including her service-connected sinusitis.  The VA examiner did not address a notation in a June 1994 service treatment record that the Veteran had a history of childhood asthma, or that a need for pulmonary function testing was noted on a June 1994 Report of Military Examination.  The VA examiner also did not address the Veteran's contention that her asthma is worse due to her service-connected sinusitis; the VA examiner merely opined that the Veteran's service-connected sinusitis did not cause her asthma.  This is insufficient.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the Board finds that the Veteran should be afforded VA examinations regarding her claims for service connection of a deviated septum, depression, and asthma.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   


Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records associated with the claims on appeal since November 2013.

2.  The RO should have the Veteran scheduled for a VA respiratory examination to determine whether the Veteran's asthma is related to the Veteran's service, including her service-connected sinusitis.  All indicated tests must be accomplished.  The claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand. 

The examiner is requested to provide an opinion as to the following:

 a) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's asthma clearly and unmistakably pre-existed service.
b) if the Veteran's asthma pre-existed service, whether the pre-existing asthma increased in severity during the Veteran's service?  

c) if the asthma increased in severity during the Veteran's service, the examiner should opine as to whether the evidence clearly and unmistakably (e.g. is it undebatable?) demonstrates that the increase in severity was due to the natural progression of the asthma.

d) if the Veteran's asthma did not pre-exist her service, whether the Veteran's asthma increased in severity as the result of the Veteran's service-connected sinusitis.

A complete rationale should accompany each opinion provided.

3.  Schedule the Veteran for a VA sinus and nose examination to determine whether the Veteran currently has a deviated septum which is related to the Veteran's active service.  The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that her deviated septum is proximately due to or the result of service-connected sinusitis.  

All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

A complete rationale should accompany each opinion provided.

4.  The RO should have the Veteran scheduled for a VA mental disorders examination to determine whether the Veteran's current depression is related to the Veteran's active service, including her service-connected disease or injury.  The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any acquired psychiatric disorder is proximately due to or the result of a service-connected disabilities, or whether any acquired psychiatric disorder increased in severity as the result of the Veteran's service-connected disabilities.  

All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

A complete rationale should accompany each opinion provided.

5.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.   If the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


